EXHIBIT 1A-15.1 Operating Results of Prior Programs Operating Results 2014 C D A Basis of Assets Sold Expenses on Assets Sold Acquisition Costs of Assets Sold Basis of Assets Sold Income Income - Payments Income - AHP Lease/ Rent Income Income Expenses AHP Fund Management Fees Professional Fees- Legal/Trustee/Consulting Bank Fees Other Expense ) Expenses Proceeds From Sales of Assets Income - AHP Sales Proceeds Proceeds From Sales of Assets Net Income Operating Results 2015 C D A B Basis of Assets Sold Expenses on Assets Sold Acquisition Costs of Assets Sold Basis of Assets Sold Income Income - Payments Income - AHP Lease Income Income - AHP Fund Mngt/Referral Fees Income - Tax Sales Surplus Income -Other Income Expenses Loan Servicing Prop Exp (Due Diligence, Legal Maintenence, Misc) ) AHP Fund Management Fees Professional Fees- Legal/Consulting Professional Fees- Trustee Professional Fees-Wealthforge Broker Fees - - - Commissions on Acquisitions ) ) Bad Debt Expense - DIL Incentives ) ) Office Expense- Postage & Delivery Bank Fees Prof Fees- Agent Incentives ) Marketing- REO Marketing Other Expense ) ) - Expenses Proceeds From Sales of Assets Income - AHP Sales Proceeds Proceeds From Sales of Assets Total Net Income
